UNITED STATES DISTRICT COURT
FOR THE SOU'I`HERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA, : Case No. 3:18 PO 201
Plaintiff, : MICHAEL J. NEWMAN

United States Magistrate Judge
vs.

ROBERT MCCALL : GOVERNMENT’S MOTION FOR
DISMlSSAL
Defendant.

 

Now comes the United States, by and through counsel, and respectfully requests the
Court dismiss the above captioned case.

Respectfully submitted,

BENJAMIN C. GLASSMAN
United States Attorney

 

j’ lr "\/VV"A/ ' ` s/Elizabeth R. Rabe

ELIZABETH R. RABE (NY 4698072)

/\/\ 1\/ Assistant United States Attorney
Attorney for Plaintiff

' w ' 200 West Second Street, Suite 600

5> § 7 lc\ Dayton, ohio 45402

' Office: (937) 225-2910
Elizabeth.Rabe@usdoj.gov

CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Motion was electronically filed on 29 October 2018 and
Defense Counsel of Record will be notified of this Motion through CM/ECF.

s/Elizabeth R. Rabe
ELIZABETH R. RABE (NY 4698072)
Assistant United States Attorney

